Judgment, Supreme Court, New York County (Bonnie Wittner, J), rendered September 8, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The record establishes that counsel provided effective assistance in connection with defendant’s guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]; see also Hill v Lockhart, 474 US 52, 59 [1985]). In taking the plea, defendant expressly waived a pending suppression motion, and there is no indication that counsel’s prior comments to the court concerning the likelihood of success of that motion caused any prejudice to defendant. Furthermore, the record establishes that counsel’s advice to defendant to accept a favorable plea offer, rather than pursuing the suppression motion, was sound.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The court made an informed determination that defendant’s plea was knowing, intelligent and voluntary. The thorough plea allocution completely refuted all of defendant’s claims.
We have considered defendant’s remaining contentions and find them unavailing. Concur—Mazzarelli, J.E, Friedman, Sullivan, Williams and Gonzalez, JJ.